Citation Nr: 1317547	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for claimed stroke. 

2.  Entitlement to service connection for right eye ptosis. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson



INTRODUCTION

The Veteran served on active duty from January 19, 2007 to April 25, 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a claimed stroke and right eye ptosis. 

The Veteran had a hearing before an Acting Veterans Law Judge (AVLJ) in March 2010.  A transcript is of record.  

In September 2010, the Board denied service connection for a left lung growth and remanded the issues currently on appeal and service connection for posttraumatic stress disorder (PTSD).  

Following the September 2010 Board Remand, the AVLJ conducting the hearing retired.  The Veteran was offered an opportunity for another hearing, which he accepted in May 2013.  

Review of the Virtual VA paperless processing claims system does not show any pertinent documents that are not already associated with the physical claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board informed the Veteran that the Acting Veterans Law Judge who conducted his hearing was no longer employed at the Board.  He was given the opportunity to have another hearing on his claim and requested another hearing at his local RO.    

In the September 2010 Remand, the Board noted that the RO received a notice of disagreement with a December 2009 rating decision, denying entitlement to service connection for PTSD.  In September 2010, the Board remanded the issue for issuance of a statement of the case (SOC). To date, a SOC has not been issued for this issue.  The Board is again required to remand the case for an SOC in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board emphasizes that a timely perfected appeal must be filed before the issue will be reviewed on the merits.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative an SOC addressing the claim for entitlement to service connection for PTSD.  Along with the SOC, furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for perfecting an appeal as to this issue. 

If and only if, the Veteran timely perfects an appeal for service connection for PTSD, then return the matter to the Board for appellate review.  

2.  Schedule the Veteran for a Board hearing at the RO with appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


